Wood, J., (after stating the facts). The appellant’s abstract is a transcript of the record of the entire proceedings of the court below. This does not comply with rule 9 of this court, which requires “an abstract or abridgment of the transcript setting forth the material parts of the pleadings, proceedings, facts and documents upon which he relies, together with such other statements from the record as are necessary to a full understanding of all questions presented to the court for decision.” This rule was intended to conserve the time of the court and to relieve it of the necessity of reading the entire record of the proceedings below in order to understand the questions upon which appellant relies for reversal of the judgment appealed from. Appellee does not complain' of this, and we will not affirm the case for want of a proper abstract, because upon an examination of appellant’s brief we find there is a sufficient abstract of the proceedings, with the exception of mention of the motion for a new trial, to comply with the requirements of rule 9. After reading the entire record, we are of the opinon that the issues of appellant’s and. appellee’s negligence, as raised by the pleadings, were questions of fact for the jury, and it could serve no useful purpose as a precedent to set out and discuss in detail the evidence upon which the verdict was rendered. Suffice it to say that there was evidence on the part of the appellee tending to prove the allegations of negligence set up in her complaint, and, on the other hand, there was evidence on the part of the appellant tending to prove that appellee was negligent on her part, as set forth in appellant’s answer. These were questions of fact for the jury, and their verdict is amply sustained. Appellant contends that instructions 1 and 2 are abstract and not applicable to the facts as presented by the testimony embodied in this record, but we are of the opinion that the instructions were bottomed upon the evidence and fairly submitted the issues to the jury. The contention of appellant that appellee had to give it notice of the conditions existing here under the evidence, when the passengers were getting on and off the train, can not be sustained. It was the duty of the employees of appellant to be present and to take notice of these conditions. Appellant is presumed therefore to have had knowledge of them. No duty to notify it devolved on appellee. These and three other instructions which the court gave, and which the appellant has not noticed in its brief, contain familiar principles of law which have already been announced and approved by this court, and it is unnecessary to discuss them. Barringer v. St. Louis, I. M. & S. Ry. Co., 73 Ark. 548. Finding no error, the judgment is affirmed.